Citation Nr: 0209579	
Decision Date: 08/09/02    Archive Date: 08/21/02

DOCKET NO.  97-15 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an initial compensable rating for 
residuals of a fracture of the distal phalanx of the right 
great toe.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active air service from June 1965 to June 
1969.  This matter comes to the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Oakland Regional Office (RO).  By February 1996 
decision, the RO denied service connection for PTSD and a low 
back disability.  By April 1997 decision, the RO denied 
service connection for a right ankle disability, residuals of 
barbed wire lacerations, and a groin rash, but the RO granted 
service connection for residuals of a fracture of the right 
great toe and assigned it a noncompensable rating.  The 
veteran duly appealed these determinations, including the 
noncompensable rating assigned his right toe disability.  In 
January 1999, he testified at a Board hearing via 
videoconference.

In a March 1999 decision, the Board denied service connection 
for a low back disability, a right ankle disability, 
residuals of barbed wire lacerations, and a rash of the 
groin.  The issues of service connection for PTSD and 
entitlement to an initial compensable rating for residuals of 
a fracture of the distal phalanx of the right great toe were 
remanded for additional development of the evidence.  A 
review of the record shows that the RO has complied with all 
remand instructions.  Stegall v. West, 11 Vet. App. 268 
(1998).


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  The record contains no credible supporting evidence that 
his claimed in-service stressors actually occurred. 

3.  The residuals of a fracture of the distal phalanx of the 
right great toe include X-ray evidence of an old fracture and 
subjective reports of occasional pain and/or numbness, with 
no objective evidence of functional loss, moderate 
impairment, or malunion or nonunion of the tarsal or 
metatarsal bones.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by the veteran's 
active air service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 
1991 & Supp. 2001);  38 C.F.R. §§ 3.303, 3.304 (2002). 

2.  The criteria for an initial compensable rating for 
residuals of a fracture of the distal phalanx of the right 
great toe have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Code 5283 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that there has been 
a change in the law during the pendency of this appeal with 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), which provides that on receipt of a complete or 
substantially complete application, VA shall notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
38 U.S.C. § 5103 (West Supp. 2001).  VCAA also requires VA to 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C. § 5103A 
(West Supp. 2001).  

In this case, the Board finds that VA has satisfied its 
duties to the veteran, under both former law and the new 
VCAA.  A review of the record indicates that the veteran has 
been informed of the evidence of record and the nature of the 
evidence needed to substantiate his claim via rating 
decisions, letters from the RO, Statements of the Case, and 
the Board's remand.  The Board concludes the discussions in 
these documents adequately complied with VA's notification 
requirements.  Moreover, as set forth below, the RO has 
completely developed the record; thus, the requirement that 
the RO explain the respective responsibility of VA and the 
veteran to provide evidence is moot.  

The Board further notes that VA has conducted appropriate 
evidentiary development in this case, including obtaining the 
veteran's service medical and personnel records and a record 
of his post-service medical treatment.  The RO also contacted 
the service department in an attempt to corroborate the 
veteran's claimed stressors.  He was also afforded a VA 
medical examination and the examiner provided detailed 
findings regarding the increased rating issue in this matter.  
Although a VA psychiatric examination has not been conducted, 
based on the facts of this case, the Board concludes that one 
is not necessary.  In the absence of corroborated stressors, 
there is no reasonable possibility that a VA psychiatric 
examination would aid in substantiating this claim of service 
connection for PTSD.

As VA has fulfilled the duty to assist and notify, and as the 
change in law has no additional material effect on 
adjudication of this claim, the Board finds that it can 
consider the merits of this appeal without prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

I.  Service connection for PTSD

Facts:  The veteran's service medical records are negative 
for any pertinent psychiatric complaint or finding.  On 
September 7, 1968, he was treated for a small abrasion of the 
right arm.  His abrasion was cleaned with phisohex and 
dressed.  Later that month, he was again treated for 
scratches on the right arm and right nostril after he became 
intoxicated and fell down.  His scratches were cleaned.  
There is no indication in the service medical records that 
any of the abrasions sustained by the veteran were incurred 
as a result of falling into barbed wire during a hostile fire 
situation, nor are there any notations of a concussion.  

At his May 1969 service separation medical examination, the 
veteran denied frequent trouble sleeping, depression or 
excessive worry, and nervous trouble of any sort.  No 
psychiatric abnormality was identified on clinical 
evaluation.  

The veteran's service personnel records show that his 
military occupational specialty was cook.  No other assigned 
duties or military occupational specialties are noted in 
these records.  He was stationed at Nha Trang Air Base in 
Vietnam from July 1968 to June 1969.  The personnel records 
contain no indication that he participated in combat.  He is 
also not shown to have received any award or decoration 
indicative of combat service.  

In November 1995, the veteran submitted a claim of service 
connection for PTSD.  In an attached statement, he indicated 
that his PTSD was related to an incident in which he was 
knocked unconscious into barbed wire during a rocket and 
mortar attack on or about September 7, 1968, at which time he 
stated that he also sustained a concussion.  He stated that 
he sustained "numerous deep cuts and abrasions from the 
sharp barbed wire."  He also indicated that he was 
"severely traumatized."  

In support of the veteran's claim, the RO also obtained VA 
treatment records for the period from November 1994 to 
November 1995 showing that the veteran received treatment for 
multiple psychiatric conditions, noted to include substance 
abuse, PTSD, depression, and personality issues .  In an 
August 1995 letter, a VA psychiatrist and social worker 
indicated that the veteran had been seen in the mental health 
clinic since March 1994.  It was opined that he was too 
psychologically decompensated to perform his job as a VA 
medical center employee.  

By February 1996 decision, the RO denied service connection 
for PTSD.  The veteran appealed the RO determination, 
claiming that he had PTSD due to becoming entangled in barbed 
wire during a mortar attack on September 7, 1968.  He 
indicated that he was severely injured during this attack and 
was "toe tagged by the Medical Corp."  (See February 1997 
Notice of Disagreement.)  In support of his assertion that he 
was "toe tagged," the veteran submitted a copy of a 
document which he claimed was the actual toe tag.  (The Board 
observes with interest that the original document in the 
service medical records, purported to be a toe tag by the 
veteran, is actually a U.S. Field Medical Card showing that 
he was treated for "intoxication with abrasion."  The 
treatment furnished on that occasion was noted to be 
"scrubbed [with] phisophex" and an injection of Thorazine 
(intramuscular)).  

At his January 1999 Board videoconference hearing, the 
veteran stated that he had been stationed with his unit 
(Detachment 11 of the 619th Tactical Control Squadron) at the 
Nha Trang Air Base from June to December 1968, during which 
time he had "dual duties."  He stated that he was assigned 
as a cook, as well as an air police augmentee, as needed.  He 
claimed that during his tour of duty at Nha Trang, he came 
under repeated mortar attacks.  He stated that during one 
mortar attack, which occurred on September 7, 1968, he fell 
and became entangled in some barbed wire and received small 
lacerations on his back.  He stated that he had no residual 
scarring from the incident, although he did have recurrent 
nightmares of it.  He further claimed that he was then 
transferred to Hon Tre to a special forces camp, where he 
also came under attack at various times and also saw numerous 
bodies.  

The RO thereafter contacted the National Personnel Records 
Center (NPRC) and requested a complete copy of the veteran's 
personnel file.  In pertinent part, the personnel records 
submitted by NPRC show essentially the same information 
previously before the RO.  Also submitted were records 
showing that in August 1983 and June 1984, the veteran 
contacted the NPRC and reported that on September 7, 1968, at 
approximately 2 a.m., while on guard duty at Nha Trang Air 
Base, he was "mortared and rocketed."  He indicated that 
"[t]he concussion of one of the rounds knocked me into the 
perimiter [sic] wire (barbed) and I became intangled [sic] in 
it."  He indicated that he was wounded in the incident, 
receiving "numerous cuts" as well as being "dazed and 
confused from the concussion from the mortar round and wounds 
from the wire."  The veteran inquired if he was eligible for 
the Purple Heart Medal as a result of his wounds.  In support 
of his request, he attached a copy of a service medical 
record, dated September 7, 1968, showing that he received 
treatment for a small abrasion over the right arm.  In a 
December 1983 letter, the veteran was advised by an official 
of the service department that the evidence he had submitted 
was insufficient for the purpose of documenting his 
eligibility to a Purple Heart Medal.  Later, in June 1984, 
information was furnished from the NPRC to the effect that 
"[r]ecords do not indicate [the veteran's] entitlement to 
the Purple Heart."  

The RO also contacted the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR).  In a June 2000 letter, 
the USASCRUR indicated that a review of the histories of the 
505th Tactical Control Group, the higher headquarters of 
Detachment 11, 619th Tactical Control Squadron, covering July 
to December 1968 shows no indication of an attack on his 
assigned unit on September 7, 1968.  

The RO also obtained additional VA clinical records dated to 
April 2001.  In pertinent part, these records show continued 
psychiatric treatment, including diagnoses of PTSD.  These 
records include reports by the veteran of being trapped in 
barbed wire, as well as reports of being involved in "heavy 
combat" 

Analysis:  Service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. §§ 3.304(f), 
4.125(a) (2002). 

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).

VA General Counsel has held that "[t]he ordinary meaning of 
the phrase 'engaged in combat with the enemy,' as used in 38 
U.S.C.A. § 1154(b), requires that a veteran have participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  The 
determination whether evidence establishes that a veteran 
engaged in combat with the enemy is resolved on a case-by-
case basis with evaluation of all pertinent evidence and 
assessment of the credibility, probative value, and relative 
weight of the evidence.  VA O.G.C. Prec. Op. No. 12-99, 65 
Fed. Reg. 6,256-58 (2000).  

After carefully reviewing all pertinent evidence in this 
case, the Board finds that the veteran did not engage in 
combat with the enemy.  First, service department records 
show that his military occupational specialty was cook and he 
received no military citation indicative of combat service, 
such as the Purple Heart Medal or Combat Infantryman Badge.  
While the record indicates he received Vietnam service and 
campaign medals, those awards do not provide any confirmation 
that he personally "engaged in combat with the enemy."  

While the veteran claims that he came under enemy mortar 
attack on several occasions, his service personnel records 
and research by USASCRUR reveal no indication that he or his 
unit was ever in close proximity to mortar or rocket fire or 
that the veteran participated in any event constituting an 
actual fight or encounter with a military foe, hostile unit 
or instrumentality.  See Pentecost v. Principi, 16 Vet. App. 
124 (2002).  Thus, the Board finds that the record does not 
support his assertions that he "engaged in combat with the 
enemy."  

Where the record does not establish that the claimant 
"engaged in combat with the enemy," his assertions of in-
service stressors, standing alone, cannot as a matter of law 
provide evidence to establish an event claimed as a stressor 
occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  
Furthermore, as a matter of law, "credible supporting 
evidence that the claimed in[-]service event actually 
occurred" cannot be provided by medical opinion based on 
post-service examination.  Moreau v. Brown, 9 Vet. App. 389, 
394-96 (1996).  The burden is on the claimant to provide 
"credible supporting evidence from any source" that the 
event alleged as the stressor in service occurred.  Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997).  

In this case, as set forth above, the record contains no 
credible supporting evidence from any source that the 
veteran's claimed stressor actually occurred.  While the 
veteran has submitted a copy of a treatment record showing 
that he was treated on September 7, 1968 for abrasions, the 
Board finds that this document does not constitute credible 
supporting evidence of the claimed stressor.  This document 
contains no indication that the veteran's abrasions were a 
result of being trapped in barbed wire after being attacked 
by the enemy.  Moreover, the treatment record contains no 
indication of serious wounds, a concussion, or other detail 
previously claimed by the veteran.  The Board also notes that 
the USASCRUR indicated that the veteran's unit experienced no 
mortar or rocket attack on September 7, 1968, as alleged.  
Finally, for the reasons noted above, the Board finds that 
the purported "toe tag" submitted by the veteran is 
similarly unconvincing as corroborative evidence of a mortar 
attack which threw him into barbed wire.  This is especially 
so since the "toe tag" appears to attribute the veteran's 
abrasions as residuals of an episode of intoxication.  

In sum, the Board finds that the record contains no credible 
supporting evidence from any source to establish the 
existence of a stressor.  Again, VA has conducted appropriate 
evidentiary development in an unsuccessful attempt to 
corroborate his claimed stressor.  Because there is no 
corroborative evidence to support the veteran's statements, 
and no likelihood of acquiring such evidence, the Board 
concludes that the claim of service connection for PTSD must 
be denied.  

In reaching this decision, the Board has considered the 
veteran's assertions that he has been diagnosed with PTSD due 
to the stressful in-service incident he described.  In that 
regard, the Board notes that the record contains diagnoses of 
PTSD; however, absent evidence corroborating the claimed in-
service stressor, service connection for PTSD is not 
warranted.  Again, "credible supporting evidence that the 
claimed in[-]service event actually occurred" cannot be 
provided by medical opinion based on post-service 
examination.  Moreau, 9 Vet. App. at 394-96.  

II.  Entitlement to an initial compensable rating for 
residuals of a fracture of the distal phalanx of the right 
great toe.

Facts:  The veteran's service medical records show that he 
sought treatment after he dropped a weight on his right great 
toe.  X-ray examination in February 1967 showed a chip 
fracture of the tip of the terminal phalanx.  His toes were 
taped together as treatment.  The remaining service medical 
records are negative for pertinent complaints or 
abnormalities.  At his May 1969 service separation medical 
examination, he denied foot trouble.  His feet were normal on 
clinical evaluation.  

By April 1997 decision, the RO granted service connection for 
right great toe fracture residuals and assigned a 
noncompensable rating under Codes 5299-5283.  The veteran 
appealed, claiming that his right toe disability still caused 
pain and discomfort.  

At his January 1999 Board hearing, the veteran claimed that 
his right toe was deformed.  He reported no other symptoms.  
His representative indicated that the veteran had received 
recent treatment for his toe disability from private 
physicians.  The RO subsequently obtained treatment records 
from these providers; however, such records are negative for 
notations of treatment of the right great toe.  

Thereafter, the RO obtained additional private treatment 
records, including a June 1996 letter from a private 
podiatrist, which indicated that he had examined the veteran 
regarding multiple plantar fibromas of both feet.  He advised 
that as long as they were asymptomatic, they should be left 
alone.  

On VA medical examination in April 2000, the veteran reported 
that he injured his right great toe in service after he 
dropped a chunk of cement on it.  He stated that his toe was 
"cleaned up and sewed up" and he had no further difficulty.  
He indicated that he had had no other treatment since that 
time.  He stated that his great toe tip would throb in cold 
weather and was occasionally numb.  He also indicated that he 
had a misshapen toenail.  On objective examination, there 
were no bunions and there was full range of motion of the 
metacarpal phalangeal (MP) joints of both great toes with 20 
degrees of dorsiflexion and 15 degrees of plantar flexion.  
The interphalangeal (IP) joints of both great toes had 5 
degrees of dorsiflexion and 20 degrees of plantar flexion.  
There was no enlargement of the MP or IP joints of either 
toe.  The nail of the right great toe was somewhat misshapen, 
probably due to a fungal infection.  There was no tenderness 
to palpation.  There was loss of sensation over the tip of 
the right great toe, but nowhere else.  The veteran was able 
to walk with a normal gait and could fully squat.  X-ray 
examination showed evidence of old healed fracture of the 
tuft of the distal phalanx of the right great toe.  

Law and Regulations:  Disability ratings are determined by 
application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  When there is a question as 
to which of two ratings shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2002).  Any reasonable doubt regarding the degree of 
disability is resolved in favor of the veteran.  38 C.F.R. § 
4.3 (2002).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R.§  4.20 (2002).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2002).  
Nevertheless, VA is required to provide separate evaluations 
for separate manifestations of the same disability which are 
not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2002).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2002).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45 (2002).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

VA compensation for service-connected injury is limited to 
those claims which show present disability, and where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

More recently, however, the Court determined that the above 
rule is inapplicable to the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  At the time of an initial 
award, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999). 

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, on field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases is 
a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2002). 

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  See also Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Analysis:  The veteran's right great toe disability has been 
rated by the RO by analogy under Code 5283, which pertains to 
malunion or nonunion of the tarsal or metatarsal bones.  A 10 
percent evaluation is warranted if the malunion or nonunion 
is moderate in nature.  A 20 percent evaluation is warranted 
if the disorder is moderately severe, and a 30 percent 
evaluation is provided if the disorder is severe.  In this 
case, the record contains no evidence of a moderate malunion 
or nonunion of the metatarsal bones.  Thus, the criteria for 
a compensable rating have not been met.  

The Board has also considered the criteria of Code 5284, 
which pertain to other foot injuries.  Under this provision, 
a 10 percent rating contemplates moderate impairment.  A 20 
percent rating is assigned for moderately severe impairment, 
and a 30 percent rating is assigned for severe impairment.  
With actual loss of the use of the foot, a 40 percent rating 
is applicable.  38 C.F.R. § 4.71a.

However, the medical evidence of record shows that the 
veteran is able to walk heel to toe, has nearly full range of 
motion, and his X-rays are essentially normal, but for 
evidence of an old fracture.  While he has subjective 
complaints of occasional throbbing and numbness, there was no 
tenderness to palpation, nor was there any evidence of 
ascertainable residuals attributed to service-connected right 
great toe disability.  This evidence does not reflect a 
moderate foot disability, and a compensable rating under Code 
5284 is therefore not warranted.

It is also noted that while the veteran has complained of 
having occasional pain in his toe, the record contains no 
objective evidence of pain on motion, and the VA examiner 
expressed no findings of additional limitation of motion 
because of any foot pain.  Moreover, the examination report 
does not indicate that the veteran had any fatigue, weakness, 
or lack of endurance with repetitive use of his toe or foot 
or during flare-ups, nor does the veteran contend as such.  
In any case, the Board has confidence that the findings 
reported represent an accurate picture of the extent of the 
veteran's right toe disability, especially in light of the 
fact that he has apparently never been treated for his 
disability since his separation from service.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 
(2002).

The Board has also considered several other alternative 
provisions.  However, there is no medical evidence that the 
veteran's service-connected disability is manifested by 
symptomatology such as flat feet, bilateral weak foot, claw 
feet, or anterior metatarsalgia, hallux valgus, hallux 
rigidus, hammer toe, or amputation.  Thus, rating him by 
analogy to Codes 5276, 5277, 5278, 5279, 5280, 5281, 5282, or 
5172 would not be appropriate.  38 C.F.R. § 4.71a, Codes 
5276-5282 (2002).

With respect to 38 C.F.R. § 3.321, the Board has reviewed the 
record and finds that there is no basis for further action on 
this question.  There is no objective evidence of record 
demonstrating that the veteran's service-connected right 
great toe disability markedly interferes with his employment.  
There is also no evidence of record showing frequent 
hospitalization due to this disability.  Indeed, it does not 
appear that he has been treated for the disability at all.  
Consequently, the Board finds that no further action on this 
matter is warranted.

ORDER

Service connection for PTSD is denied.  

An initial, compensable rating for residuals of a fracture of 
the distal phalanx of the right great toe is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

